Motion, by appellant Szerlip for reargument or leave to appeal to the Court of Appeals from an order of this court, dated December 27, 1960, insofar *931as it dismissed his appeal from a judgment rendered January 19, 1959; motion by appellant Moss for reargument or leave to appeal to the Court of Appeals from the judgment entered January 6, 1961, upon the order of this court, dated December 27, 1960, affirming as to such appellant the said judgment of January 19, 1959, and for a stay of all proceedings under the judgment of affirmance; and motion by appellants Szerlip and Moss for reargument or leave to appeal to the Court of Appeals from an order of this court, dated December 27, 1960, denying their motion to amend the caption so as to include additional parties, referred to the court which rendered the original decisions. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur. The three motions above described are denied in toto. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.